Herbert, J.,
dissenting. By the enactment of R. 0. 5709.121, the General Assembly has announced its desire that certain types of tax exemptions for the institutions mentioned in that statute should not be restrictively considered. Cf. Good Samaritan Hospital v. Porterfield (1972), 29 Ohio St. 2d 25, 278 N. E. 2d 26. While I have often dwelt upon the legislative use of the phrase “exclusively for charitable purposes,” the employment of the flaccid word “incidental” seems to represent a wide swing of the pendulum in the opposite direction. If that is the legislative will where certain property is concerned, so be it. See Galvin v. Masonic Toledo Trust (1973), 34 Ohio St. 2d 157, 296 N. E. 2d 542.